Citation Nr: 0818148	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 
1, 2004, for a 10 percent rating for a surgical scar of the 
right knee.  

2.  Entitlement to an effective date earlier than September 
1, 2004, for a 60 percent rating for a right knee 
replacement, secondary to osteoarthritis.  

3.  Entitlement to special monthly compensation based on a 
need for regular aid and attendance or on account of being 
housebound.  

4.  Entitlement to specially adapted housing.  

5.  Entitlement to a special home adaptation grant.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from January 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

In a November 1996 rating decision, the RO granted a 10 
percent rating for the service-connected right knee 
disability.  The veteran responded with a timely notice of 
disagreement.  The veteran underwent a total right knee 
replacement in July 1998.  In August 2002, the Board remanded 
the claim for consideration of all evidence of record, 
including the evidence of the knee replacement.  A March 2004 
RO rating decision assigned a 100 percent convalescent rating 
under 38 C.F.R. § 4.30 from July 1998, a 100 percent rating 
under diagnostic code 5055 from October 1998, and a 30 
percent rating under diagnostic code 5055, from October 1999.  
In July 2004, the Board remanded the issue of entitlement to 
an increase in the 30 percent disability rating for the right 
knee disability.  An April 2006 rating decision by the agency 
of original jurisdiction (AOJ) granted the maximum schedular 
ratings of 10 percent for the surgical scar and 60 percent 
for the right knee replacement, making the increase effective 
the date of the September 1, 2004 examination.  The veteran 
perfected a timely appeal.  

In July 2005, the RO denied entitlement to special monthly 
compensation based on a need for regular aid and attendance 
or on account of being housebound; entitlement to specially 
adapted housing; and entitlement to a special home adaptation 
grant.   

The issues of entitlement to an effective date earlier than 
September 1, 2004, for a 10 percent rating for a surgical 
scar of the right knee and a 60 percent rating for a right 
knee replacement, secondary to osteoarthritis, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is not bedridden and has not objectively been 
shown to require regular aid and attendance with regard to 
such functions as dressing himself, keeping himself 
ordinarily clean and presentable, adjusting a special 
prosthetic or orthopedic device, feeding himself, or 
protecting himself from the hazards or dangers incident to 
his daily environment.  

2.  The veteran is not substantially confined to his dwelling 
and the immediate premises or to the ward or clinical areas 
of an institution by reason of service- connected 
disabilities that are reasonably certain to continue 
throughout his lifetime.  

3.  The veteran's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and a upper extremity, or the loss of use 
of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

4.  The veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on a 
need for regular aid and attendance or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2007).  

2.  The criteria for specially adapted housing have not been 
met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 
3.809 (2007).

3.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 
3.809a (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ. 

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran reported that his 
pertinent medical records were at the VA medical center and 
the RO has obtained the VA clinical records that are 
pertinent to these claims.  The appellant was afforded a VA 
medical examination and an opinion was obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Special Monthly Compensation Based on a Need for Regular Aid 
and Attendance or on Account of Being Housebound

Special monthly compensation (SMC) is a special statutory 
award, in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b) (2007).  Service connection has been 
established for an intervertebral disc syndrome, lumbar 
strain with bulging disc, rated as 60 percent disabling; 
right knee replacement, secondary to osteoarthritis, rated as 
60 percent disabling; and surgical scar, right knee, 
associated with right knee replacement, secondary to 
osteoarthritis, rated as 10 percent disabling.  The combined 
service-connected disability rating, including the bilateral 
factor, is 90 percent.  A total disability rating based on 
individual unemployability (TDIU) has been in effect since 
December 1994.  Only the effects of the service-connected 
disabilities are considered in determining entitlement to 
SMC.  38 C.F.R. § 4.14 (2007).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from the disabling conditions enumerated 
in this paragraph.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2007).  

SMC may also be paid if a veteran has a single service-
connected disability rated 100 percent and either (1) has 
additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems; or (2) is permanently 
housebound by reason of service-connected disabilities.  
Permanently housebound means the veteran is substantially 
confined, as a direct result of service-connected 
disabilities, to his dwelling or the immediate premises (or, 
if institutionalized, to the ward or clinical areas), and it 
is reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2007).  

In this case, the veteran was examined in September 2004.  
The claims folder was available and reviewed carefully.  The 
veteran complained that his right knee had pain, noise on 
motion, limitation of motion and weakness.  Sleep and putting 
on long pants precipitated pain.  He occasionally used 
crutches and frequently used a cane for ambulation.  He also 
used orthopedic corrective shoes for foot pain.  He could 
walk unaided for short distances in his house with 
difficulty.  There was no dislocation, subluxation or 
instability.  It was noted that the veteran had been retired 
and unemployed since 1984.  Due to his right knee condition, 
he could not sell fruits and vegetables as he did several 
years before.  The clinician repeated that the veteran 
referred pain, weakness and limitation of motion to the right 
knee.  He needed crutches and a cane for ambulation in his 
house.  He used a wheelchair for long distances.  The range 
of right knee motion was 95 degrees flexion, with extension 
to -5 degrees.  There was pain throughout the range of 
motion.  Repetitive use of the right knee caused additional 
pain, fatigue, weakness and lack of endurance.  The veteran 
had acute pain on examination.  The major functional impact 
was difficulty standing up from the wheelchair and walking.  
The examiner found moderate objective evidence of painful 
motion on all movements of the right knee following 
repetitive motion.  There was edema with a 2 centimeter 
difference.  The surgical scar was very tender to palpation.  
There was no instability.  Extensor muscle weakness was 
graded at 3.5/5.  There was crepitation.  It was noted that 
the veteran could hold a standing position with difficulty 
and could transfer from a wheelchair to stretcher with 
difficulty.  The right leg measured 88 centimeters, as 
compared to 89 centimeters on the left.  

The examiner concluded that based on the September 2004 
examination, the veteran was additionally limited by pain, 
fatigue, weakness, and lack of endurance following repetitive 
use.  He had an acute flare-up during the examination.  The 
major functional impact was difficulty standing, difficulty 
walking, and moving the right knee.  There was no instability 
of the right knee.  There was moderate objective evidence of 
painful motion on all movements of the right knee.  

The veteran's spine and joints were examined by VA in June 
2005.  He claimed that he had lumbosacral and right knee pain 
if he tried to ambulate for more than 5 or 10 minutes.  He 
said that he used a wheelchair for long distances, but was 
able to stand and ambulate short distances at home.  He 
reported that he needed help from his wife in dressing and 
bathing his lower extremities.  Nevertheless, he was able to 
participate in some household activities, as well as go to 
the market and get his food.  

The veteran described his knee pain as 6/10 and accompanied 
by a lack of endurance for ambulation.  He reported once 
monthly flare-ups of pain to 9/10, lasting 3 to 4 hours.  
Pain was precipitated by prolonged standing and sitting, and 
cloudy or rainy days.  He used a forearm crutches for 
transfers and short distances and used a wheelchair around 
the house and outside the home.  

Examination showed right knee motion from 0 to 40 degrees 
with pain in the last 30 degrees.  Stability testing was 
negative.  The surgical scar was well healed and did not 
interfere with motion.  There was mild tenderness to 
palpation at  the inferior pole of the right knee.  
Repetitive motion did not elicit further symptoms or 
functional loss.  The right knee had mild swelling.  There 
were no signs of callosities, breakdown, or unusual shoe 
wear.  There was no ankylosis or leg length discrepancy.  

The thoracolumbar spine had forward flexion from 0 to 50 
degrees, painful from 20 to 50 degrees, with a functional 
loss of 40 degrees due to pain.  Extension went from 0 to 20 
degrees, and was painful from 10 to 20 degrees with a 
functional loss of 10 degrees due to pain.  Left lateral 
flexion was from 0 to 10 degrees and right lateral flexion 
was from 0 to 20 degrees, painful from 10 to 20 degrees with 
a functional loss of 10 degrees due to pain.  Left and right 
lateral rotations were from 0 to 20 degrees, painful in the 
last 10 degrees, with a functional loss of 10 degrees due to 
pain.  There was tenderness upon palpation of the 
paravertebral muscles in the lumbosacral area.  No spasm was 
noticed.  Repetition did not disclose any evidence of 
weakness, fatigue, lack of endurance, incoordination, or 
additional functional loss.  There was no reversed lordosis, 
abnormal kyphosis, or scoliosis.  

Sensory examination was intact in both lower extremities.  
Motor examination showed normal muscle tone, without atrophy.  
Strength was 4/5 in the right quadriceps, as compare to 5/5 
on the left.  Deep tendon reflexes were 1+ and symmetrical.  
Lasegue's sign was negative, bilaterally.  

The examiner expressed the opinion that the veteran was not 
in need of aid and attendance since he was modified 
independent in self-care and activities of daily living.  It 
was noted that he was actually able to self propel his 
wheelchair and to walk short distances using forearm 
crutches.  He was able to go outside his house and was not 
housebound at all.  

The record also includes VA clinical notes from August 2003 
to April 2006.  When seen in April 2006, the veteran arrived 
in a wheelchair and referred to having constant pain after 
surgery.  The right knee had a clean surgical scar, without 
warmth or erythema.  Pulses were present.  The anterior and 
medial aspects of the knee were tender to the touch.  There 
was no ligamentous laxity.  The clinical treatment notes do 
not reflect an inability to perform self care functions or 
anything that would restrict the veteran to his home or 
immediate premises.  



Discussion

There is no competent medical evidence supporting the 
veteran's claim.  That is, there is no assessment from a 
trained medical professional to the effect that the service-
connected disabilities render the veteran helpless or 
bedridden.  The medical findings show the service-connected 
back and right knee disabilities do not prevent the veteran 
from dressing or undressing himself, keeping himself 
ordinarily clean and presentable, feeding himself through 
loss of coordination of upper extremities or through extreme 
weakness, attending to the wants of nature; or protecting 
himself from the hazards of his daily environment.  A medical 
examiner has expressed the opinion that the veteran is not in 
need of aid and attendance.  Similarly, there is no competent 
medical evidence that the veteran is housebound.  To the 
contrary, a medical professional has expressed the opinion 
that the veteran is not housebound, because he is able to 
leave his home to go to the market and other places.  

The use of a wheelchair does not establish that a person is 
housebound or so disabled as to need the regular aid and 
attendance of another person.  While the veteran may feel 
that he qualifies for special monthly compensation, the 
findings of trained medical personnel, based on review of the 
record and examination of the veteran, are significantly more 
probative than the veteran's claim.  In this case, the 
medical records, examination reports and clinical notes, 
provide a preponderance of evidence against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Specially Adapted Housing or a Special Home Adaptation Grant

Specially adapted housing is available to a veteran who is 
entitled to compensation for permanent and total disability 
due to: (1) loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) loss or loss 
of use of one lower extremity together with the loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The 
disability must have been incurred or aggravated as the 
result of active military, naval or air service after April 
20, 1898.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809(a) and (b) (2007).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  In order to establish 
entitlement to a certificate of eligibility for a special 
home adaptation grant, it must be shown that the veteran is 
not entitled to a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 C.F.R. § 
3.809, and that he is entitled to compensation for permanent 
and total service-connected disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a 
(2007).  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) and 4.63 
(2007).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.  

Discussion

The pertinent medical findings are set forth above.  

Considering the claim for specially adapted housing, the 
first criteria is a loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  The disability 
must be service-connected.  Since service connection has only 
been established in the right lower extremity, not both lower 
extremities, the disability does not meet these criteria.  

Secondly, specially adapted housing may also be granted if 
there is service-connected blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity.  Since the veteran does not have 
a service-connected blindness, he does not meet these 
criteria.  

The third criteria is a loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  The veteran does use a 
wheelchair and crutches.  While he may find the use of these 
appliances convenient, the mere use of these appliances does 
not establish a "loss of use" of his lower extremities.  
"Loss of use" as used in these regulations is specifically 
defined as the condition where no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., in the case of 
a foot, could be accomplished equally well by an amputation 
stump with prosthesis.  The evidence in this case does not 
contain any competent medical evidence that no effective 
function remains or that the veteran would be equally well 
served by an amputation and prosthesis.  The medical evidence 
is to the contrary showing that there is no ankylosis or 
significant shortening of the lower extremity.  Also, there 
is no paralysis or foot drop.  

The fourth criteria is a loss or loss of use of one lower 
extremity together with the loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Since there is no 
service-connected upper extremity disability, these criteria 
are not met.  

Where the criteria for specially adapted housing are not met, 
a veteran may qualify for a special home adaptation grant if 
he is entitled to compensation for permanent and total 
service-connected disability which (1) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (2) includes 
the anatomical loss or loss of use of both hands.  38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2007).  
In this case, the veteran does not have service-connected 
blindness or disability of the hands, so the criteria for 
this benefit have not been met.  

The veteran's use of a wheelchair and crutches do not, by 
themselves, meet the criteria for specially adapted housing 
or a special home adaptation grant.  While the veteran may 
feel that he qualifies for these benefits, the findings of 
trained medical personnel, based on review of the record and 
examination of the veteran, are substantially more probative 
than the veteran's claim.  In this case, the medical records, 
examination reports and clinical notes, provide a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  




ORDER

Special monthly compensation based on a need for regular aid 
and attendance or on account of being housebound is denied.  

Entitlement to specially adapted housing is denied.  

Entitlement to a special home adaptation grant is denied.   


REMAND

The veteran contends that the ratings currently assigned for 
his service-connected surgical scar of the right knee and 
right knee replacement should be effective from the date of 
surgery in 1998.  In June 2006, he wrote that he has had 
monthly visits to the VA medical center since then and that 
the records will support an earlier effective date.  The July 
2004 Board remand specified that the RO should ask the 
veteran to identify all VA and non-VA medical providers who 
have examined or treated him since July 1998 for right knee 
problems, and the RO should then obtain copies of the related 
medical records.  In response to the RO's query, the veteran 
stated that all his records were at a specific VA medical 
center.  The RO subsequently obtained VA clinical notes from 
August 2003 to October 2006.  Considering the veteran's 
contentions, all pertinent VA clinical records from July 1998 
should be obtained and considered.  

Accordingly, the issues of entitlement to an effective date 
earlier than September 1, 2004, for a 10 percent rating for a 
surgical scar of the right knee and a 60 percent rating for a 
right knee replacement secondary to osteoarthritis, are 
REMANDED for the following action:

1.  The AOJ should obtain copies of VA 
clinical notes from July 1998 to August 
2003.  

2.  Thereafter, the AOJ should 
readjudicate the effective date claims in 
light of any evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


